MORROW, Circuit Judge.
This is a writ of error to review the decision of the District Court for the Southern District of California ordering the deportation of Chin Man Can from the port of San Francisco on the ground that Chin Man Can is a Chinese person and a laborer by occupation, and that lie has failed to establish by affirmative proof to the satisfaction of the court, or the judge thereof, his lawful right to be and remain in the United Slates, and has not made it appear to said court, or the judge thereof, that he is a subject or citizen of any other country than China.
It is assigned as error that the court below did not find that the plaintiff in error was a citizen of the United States, and entitled to be and remain in the United States, that the court erred in sustaining the judgment and order of the commissioner, and that the court erred in remanding the defendant to the custody of the marshal and adjudging that he was unlawfully in the United States. The only questions and *188issues presented by the record before the court are questions and issues of fact, and not of law. These questions cannot be reviewed upon writ of error. Leo Lung On v. United States, 159 Fed. 125, 86 C. C. A. 513, and cases there cited.
The writ of error is therefore dismissed.